Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 36, line 17, “at least one inductive charging dock” lacks recitation in the specification proper. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 21-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 8, claim 35, line 6 and claim 36, line 7, “the chamber and environment” is indefinite what comprises the referenced “environment”, as such is not clear or definite. 
In claim 30, each of lines 2, 3 and 4, lack antecedent basis or “the scent apertures” are inconsistent with claim 21, line 7.
In claim 36, line 18, “the charging dock” lacks antecedent basis or is inconsistent with line 16.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 26-28 and 30-35 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,214,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is not patently distinct from the earlier patented subject matter, as the language now used is different from the previous patented claim, but does not describe any new or different patently distinct structure. 

Claims 25, 29 and 36 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 6 and 6, respectively, of U.S. Patent No. 11,214,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is not patently distinct from the earlier patented subject matter, as the language now used is different from the previous patented claim, but does not describe any new or different patently distinct structure. 


Claims 21-24, 26-28 and 30-35 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,836,537. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is not patently distinct from the earlier patented subject matter, as the language now used is different from the previous patented claim, but does not describe any new or different patently distinct structure. 

Claims 25, 29 and 36 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 2 and 2, respectively, of U.S. Patent No. 10,836,537. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is not patently distinct from the earlier patented subject matter, as the language now used is different from the previous patented claim, but does not describe any new or different patently distinct structure. 

10. 	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                               
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG